Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 21-779

MILTON AL STEWART, ACTING SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF LABOR,

       Plaintiff,

v.

CHAVEZ CONSTRUCTION, INC., a Colorado corporation,
ISABEL CHAVEZ, individually, and
RIGOBERTO CHAVEZ, individually,

    Defendants.
______________________________________________________________________

                             COMPLAINT
______________________________________________________________________

       Milton Al Stewart, Acting Secretary of Labor for the United States Department of Labor,

brings this action to enjoin Defendants from violating the provisions of sections 6, 7, 11, and 15

of the Fair Labor Standards Act of 1938, as amended (“FLSA”), 29 U.S.C. §§ 206, 207, 211 &

215, and to restrain Defendants from withholding payment of minimum wage and overtime

compensation due Defendants’ employees, named in Exhibit 1, for the period of time between

March 5, 2017, to the date of judgment, together with an equal additional amount as liquidated

damages.

                                        THE PARTIES

       1.      Plaintiff Milton Al Stewart is the Acting Secretary of Labor for the United States

Department of Labor, and is authorized to enforce the provisions of the FLSA, and to recover back


                                                1
Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 2 of 8




wages, liquidated damages, and to seek injunctive relief on behalf of employees employed in

violation of the minimum wage, overtime, and record keeping provisions of the FLSA. 29 U.S.C.

§§ 206, 207, 211(c), 215(a)(2), 215(a)(5), and 217.

        2.      Defendant Chavez Construction, Inc. (“Chavez Construction”) is a Colorado

corporation that operates a civil construction company in the Denver metropolitan area, within the

jurisdiction of this Court.

        3.      Defendant Isabel Chavez, an individual, resides in Colorado, within the jurisdiction

of this Court, and at all times hereinafter mentioned was a 51% owner of Chavez Construction.

Isabel Chavez acts directly or indirectly in the interest of Chavez Construction in relation to its

employees by setting policies and procedures, making hiring, firing, discipline and compensation

decisions, and managing the day-to-day operations of the company. Isabel Chavez is an employer

as defined in section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        4.      Defendant Rigoberto Chavez, an individual, resides in Colorado, within the

jurisdiction of this Court, and at all times hereinafter mentioned was a 49% owner of Chavez

Construction. Rigoberto Chavez acts directly or indirectly in the interest of Chavez Construction

in relation to its employees by setting policies and procedures, making hiring, firing, discipline

and compensation decisions, and managing the day-to-day operations of the company. Rigoberto

Chavez is an employer as defined in section 3(d) of the FLSA, 29 U.S.C. § 203(d).

                                 JURISDICTION AND VENUE

        5.      Jurisdiction of this action is conferred upon the Court by sections 16 and 17 of the

FLSA, 29 U.S.C. §§ 216, 217, and by 28 U.S.C. §§ 1331 and 1345.

        6.      The Court may exercise personal jurisdiction over Defendants. The individual


                                                 2
Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 3 of 8




Defendants reside in this Judicial District. The corporate Defendant operates a civil construction

company in this Judicial District and has its principal place of business in Colorado.

       7.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 insofar as the

individual Defendants reside in this Judicial District and the corporate Defendant operates a civil

construction company in this Judicial District.

                               FLSA STATUTORY COVERAGE

       8.      At all times hereinafter mentioned, Chavez Construction and Isabela and Rigoberto

Chavez (collectively “Defendants”) have been an enterprise within the meaning of section 3(r) of

the FLSA, 29 U.S.C. § 203(r), in that Defendants have been, through unified operation or common

control, engaged in the performance of related activities for a common business purpose.

       9.      At all times hereinafter mentioned, Defendants have been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1)(A)

of the FLSA, 29 U.S.C. § 203(s)(1)(A), in that they have employees engaged in commerce or in

the production of goods for commerce, and employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

they have an annual gross volume of sales made or business done of not less than $500,000.

                                         BACKGROUND

       10.     Once in 2012, and twice in 2018, Plaintiff initiated conciliations with Defendants

after they refused to remit final paychecks owed to departing employees. Defendants failed to pay

the conciliations and generally refused to cooperate with Plaintiff. For all three instances, Plaintiff

provided Defendants with information about and discussed the requirements of the FLSA.

       11.     Plaintiff opened the investigation of Chavez Construction, which is the subject of


                                                  3
Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 4 of 8




this lawsuit, in February 2019.

                               MINIMUM WAGE VIOLATIONS

        12.     Defendants willfully violated the provisions of sections 6 and 15(a)(2) of the FLSA,

29 U.S.C. §§ 206, 215(a)(2) by employing certain of their employees in an enterprise engaged in

commerce without compensating said employees’ wages at rates not less than the federal minimum

wage. Defendants failed to pay the last paychecks owed to at least three employees for hours

worked that resulted in the minimum wage violations.

        13.     Defendants’ violations of the minimum wage requirements of the FLSA were

willful. Defendants knowingly withheld the final paychecks from the departing employees.

Plaintiff had explained to Defendants the FLSA’s requirements, including Defendants’ obligation

to comply with the FLSA’s minimum wage provisions, during the three conciliations referenced

in paragraph 10 that also involved withholding of final paychecks from departing employees.

Under 29 U.S.C. § 255(a), a three-year statute of limitations period applies due to the willful nature

of the violations.

                                   OVERTIME VIOLATIONS

        14.     Defendants willfully violated the provisions of sections 7 and 15(a)(2) of the FLSA,

29 U.S.C. §§ 207, 215(a)(2) by employing certain of their employees in an enterprise engaged in

commerce without compensating said employees overtime wages for hours worked in excess of

forty (40) hours in a workweek. Defendants violated the FLSA’s overtime provisions by: (i) paying

employees a daily flat rate without regard to hours worked over 40 in a workweek; (ii)

misclassifying employees as independent contractors and paying straight time for overtime hours

worked; and (iii) misclassifying at least one non-exempt employee as exempt and failing to pay


                                                  4
Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 5 of 8




for overtime hours worked. These practices resulted in underpayments of overtime.

        15.     Defendants’ violation of the overtime requirements of the FLSA was willful.

Plaintiff explained to Defendants the FLSA’s requirements, including Defendants’ obligation to

comply with the FLSA’s overtime provisions, during the three conciliations referenced in

paragraph 10. Defendants knowingly and willfully refused to pay overtime for hours worked over

40 in a workweek. Under 29 U.S.C. § 255(a), a three-year statute of limitations period applies due

to the willful nature of the violations.

                               RECORD KEEPING VIOLATIONS

        16.     Defendants, employers subject to the provisions of the FLSA, willfully violated the

provisions of sections 11(c) and 15(a)(5) of the FLSA in that they failed to make, keep, and

preserve adequate and accurate records of employees and the wages, hours and other conditions

and practices of employment maintained by them as prescribed by regulations duly issued pursuant

to authority granted in the FLSA and found in 29 C.F.R. Part 516. Specifically, Defendants failed

to make, keep or preserve accurate records of hours worked by employees misclassified as

independent contractors or misclassified as exempt. In addition, Defendants failed to maintain

accurate records with employee contact information.

        17.     As a result of the violations alleged above, unpaid minimum wage and overtime

compensation is owing from Defendants to certain of Defendants’ present and former employees

including but not limited to those persons specifically named in Exhibit 1, and incorporated herein

by reference from March 5, 2017 thru April 22, 2019.

        18.     Inasmuch as the violations continued after Plaintiff’s investigation, additional

amounts for unpaid minimum wage and overtime compensation accruing for certain of these


                                                 5
Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 6 of 8




employees and for employees who are currently not known to Plaintiff in amounts unknown to

Plaintiff from April 22, 2019 to the present.

       19.     An order enjoining the alleged violations and restraining the withholding of unpaid

minimum wage and overtime compensation found to be due the employees is specifically

authorized by section 17 of the FLSA, 29 U.S.C. § 217. A judgment for liquidated damages, in an

amount equal to the unpaid minimum wage and overtime compensation, is specifically authorized

by section 16 of the FLSA, 29 U.S.C. § 216(c).

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       A.      For an order pursuant to section 17 of the FLSA permanently enjoining and

restraining Defendants, their officers, agents, servants, employees, and those persons in active

concert or participation with Defendants, from violating sections 6, 7, 11(c), 15(a)(2), and 15(a)(5)

of the FLSA;

       B.      For an order pursuant to section 16(c) of the FLSA requiring Defendants to pay

Plaintiff a sum equal to the unpaid minimum wage and overtime compensation due Defendants’

employees for the periods from March 5, 2017 to April 22, 2019; and such additional amounts as

may be found by this Court to be due for the period from April 22, 2019, until the date of judgment;

and for equal additional amounts as liquidated damages;

       C.      In the event liquidated damages are not awarded, an order pursuant to section 17

enjoining and restraining Defendants from withholding payment of unpaid minimum wage and

overtime compensation due Defendants’ employees and pre-judgment interest computed at the

underpayment rate established by the Secretary of Treasury pursuant to 26 U.S.C. § 6621;

       D.      A monetary award to Plaintiff for the costs of this action; and


                                                 6
Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 7 of 8




       E.     Such other and further relief as this Court deems just and appropriate.



Dated this 16th day of March, 2021.

                                      Respectfully submitted,

                                      Elena S. Goldstein, Deputy Solicitor of Labor
                                      John Rainwater, Regional Solicitor
                                      Lydia Tzagoloff, Associate Regional Solicitor
                                      Tyler P. McLeod, Counsel for Wage and Hour

                                      s/ Karen E. Bobela
                                      Karen E. Bobela
                                      Senior Trial Attorney
                                      United States Department of Labor
                                      1244 Speer Boulevard, Suite 515
                                      Denver, CO 80204
                                      Telephone: (303) 844-0963
                                      E-mail: Bobela.Karen.E@dol.gov
                                      Attorneys for Plaintiff




                                                7
Case 1:21-cv-00779-NRN Document 1 Filed 03/16/21 USDC Colorado Page 8 of 8




                                        EXHIBIT 1


  1. Luis Acosta                                    38. Maria Elena Ronquillo
  2. Jorge Aguina                                   39. Jeannie Tarin
  3. Aliya Alley                                    40. Jorge Vargas Chapparo
  4. Cesar Alvarez                                  41. Alejandra Velazquez
  5. Delila Apodaca
  6. Ashton Applehans
  7. Hector Benitez Castro
  8. Eli Chavez
  9. Jose Chavez
  10. Juan Antonio Chavez
  11. Kevin Chavez
  12. Jose Nieves Esquivel Delgadillo
  13. Ruben Esquivel Delgadillo
  14. Trinidad Esquivel Delgadillo
  15. Danielle Marie Garcia
  16. Barbara Geer
  17. Jesus M. Gutierrez
  18. Rogelio Hernandez
  19. Lorenzo Hernandez Roldan
  20. Jain Shilpa
  21. Rena Johnson
  22. Laurie Kiehn
  23. Jennifer Lopez
  24. Jesus Loya
  25. Paul D. Martinez
  26. Kristy L. Miller
  27. Tito Montelongo
  28. Claudia Morales
  29. Richard Stephen Murphy
  30. Lincoln Nickerson
  31. Rosa Paredes
  32. Luis Pena
  33. Marisela J. Perez
  34. Laney N. Quintana
  35. Peggy Quintana
  36. Diego Rico
  37. Joe Rodriguez

                                            8
